Citation Nr: 0717826	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-42 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a left tibial osteochondroma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
September 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision by the 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA) in New York, New York.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


REMAND

The veteran contends that a failure of VA timely to diagnose 
and properly treat osteochondroma resulted in an additional 
disability due to VA negligence.  

VA treatment evidence of record shows that, beginning in June 
2001, the veteran complained of a left leg pain that had 
lasted one month, with no reported history of injury.  An 
assessment of "MFS" was given at the time.  A July 2001 VA 
treatment examination revealed left knee tenderness over the 
popliteal area.  An MRI [magnetic resonance imaging] scan was 
recommended.  

A report on an MRI procedure at Montefiore Imaging Center by 
Nogah Haramati, M.D., found suggestions of sesile 
osteochondroma of the left knee in July 2001.  In contrast, 
an August 2001 VA MRI resulted in no evidence of a meniscal 
or ligamentous tear, or of a Baker's cyst or aneurysm in the 
popliteal fossa.  

Cyril J. Kaplan, M.D., diagnosed an osteochondroma of the 
left proxial tibia on August 20, 2001.  A private medical 
procedure removed the osteochondroma in October 2001.  See 
Operative Report dated in October 2001, by D. Shein, M.D.

In a December 2003 complaint to a VA physician, the veteran 
reported persistent left knee pain.  The physician reported 
that the veteran now had posterolateral and anterolateral 
knee pain.  He diagnosed degenerative meniscal pathology as 
well as atypical anterolateral knee pain, with possible 
tibio-fibular joint arthrosis.  The physician stated that 
after a previous Baker's cyst resection and osteochondroma 
removal, the veteran had developed scar tissue over his 
proximal tibia just anterior to the fibular head.  On his 
MRI, the physician detected degenerative changes in his 
proximal tibio-fibular joint, which, he wrote, may be 
contributing to the veteran's symptoms.  He also indicated 
that tendonitis at the insertion of the iliotibial band may 
be causing the condition.

A September 2005 VA treatment record indicates the veteran 
complaining of occasional bilateral knee pain, and states 
that he walks with a cane and can walk only a few blocks.

The veteran reported in a January 2004 statement that he 
first complained to VA of leg pain in early 2001, and was 
referred to physical therapy.  

The December 2003 VA physician's report provides a competent 
showing that the veteran's condition is possibly worse 
compared to the commencement of VA treatment.  The veteran's 
January 2004 statement indicates that pertinent VA treatment 
records may exist prior to those currently associated with 
the record.  

A remand is necessary to procure a VA medical opinion as to 
whether any additional disability was caused by VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault in furnishing hospital 
care, medical or surgical treatment, or examination; or, an 
event not reasonably foreseeable.  On remand, the RO is to 
clarify with the veteran and his representative exactly when 
VA began to provide treatment for a left knee disorder prior 
to the excision of the osteochondroma.  The RO should then 
procure all pertinent VA treatment evidence related to his 
leg and knee from that date until August 20, 2001, the date 
of the definitive private diagnosis. 

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
his representative to clarify when 
treatment began for a left knee disorder 
prior to the October 2001 surgery.  
Thereafter, the RO should procure all 
pertinent VA treatment evidence related to 
his leg and knee from that date until 
August 20, 2001, the date of the first 
definitive diagnosis of record of left 
knee osteochondroma.  Additionally, any VA 
Medical Center records pertaining to any 
internal quality review of the care 
provided to the appellant in 2001 should 
be secured.  If any pertinent records are 
not available, or if the search for the 
records yields negative results, that fact 
should clearly be documented in the claims 
file.  The veteran and his representative 
are to be notified in writing.  Because 
these are Federal records, if they cannot 
be secured, a written unavailability 
memorandum must be prepared and added to 
the claims folder.

2.  Thereafter, the RO should arrange for 
a VA examination of the veteran by a 
physician.  The examiner should specify, 
to the degree possible, whether the 
veteran's current left knee disorder is 
attributable to degenerative changes or 
residuals of the removal of his left knee 
osteochondoma.  The physician is to 
provide an opinion as to whether it is at 
least as likely as not (i.e., is there a 
50/50 chance) that VA's treatment or 
failure to properly evaluate and treat the 
veteran's leg and knee complaints prior to 
August 2001 resulted in any additional 
disability compared to his condition 
immediately before beginning pertinent VA 
treatment.  If the answer to this inquiry 
is in the affirmative, the examiner should 
explain whether the additional disability 
is due to VA carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault in furnishing 
hospital care, medical or surgical 
treatment, or examination; or, an event 
not reasonably foreseeable.

3.  The RO must review the examiner's 
opinion to ensure compliance with the 
Board's remand instructions.  If the 
medical opinion report is not in complete 
compliance with the instructions provided 
above, appropriate action should be taken 
to return the report for any and all 
needed action.

4.  Thereafter, following any other 
appropriate development, the RO must 
readjudicate the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
residuals of left tibial osteochondroma.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response from the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims (Court).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b)(6) (2006).

